UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2011  June 30, 2011 Item 1: Reports to Shareholders Vanguard Tax-Managed Funds ® Semiannual Report June 30, 2011 Vanguard Tax-Managed Balanced Fund Vanguard Tax-Managed Growth and Income Fund Vanguard Tax-Managed Capital Appreciation Fund Vanguard Tax-Managed Small-Cap Fund > For the six months ended June 30, 2011, Vanguard Tax-Managed Small-Cap Fund returned more than 7%the best performance of the four Tax-Managed Funds discussed in this report. > Vanguard Tax-Managed Balanced Fund, an almost even mix of stocks and municipal bonds, produced the lowest half-year return, a still-solid 5.23%. > Health care and energy stocks were among the strongest performers, while financials struggled. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Tax-Managed Balanced Fund. 7 Tax-Managed Growth and Income Fund. 43 Tax-Managed Capital Appreciation Fund. 60 Tax-Managed Small-Cap Fund. 78 About Your Funds Expenses. 95 Trustees Approve Advisory Arrangement. 97 Glossary. 98 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended June 30, 2011 Total Returns Vanguard Tax-Managed Balanced Fund 5.23% Tax-Managed Balanced Composite Index 5.27 Mixed-Asset Target Allocation Moderate Funds Average 4.30 Tax-Managed Balanced Composite Index: Weighted 50% Russell 1000 Index and 50% Barclays Capital 7 Year Municipal Bond Index. Mixed-Asset Target Allocation Moderate Funds Average: Derived from data provided by Lipper Inc. Vanguard Tax-Managed Growth and Income Fund Admiral Shares 5.97% Institutional Shares 5.99 S&P 500 Index 6.02 Large-Cap Core Funds Average 5.25 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Vanguard Tax-Managed Capital Appreciation Fund Admiral Shares 6.49% Institutional Shares 6.48 Russell 1000 Index 6.37 Multi-Cap Core Funds Average 5.96 Multi-Cap Core Funds Average: Derived from data provided by Lipper Inc. Vanguard Tax-Managed Small-Cap Fund Admiral Shares 7.66% Institutional Shares 7.69 S&P SmallCap 600 Index 7.54 Small-Cap Core Funds Average 6.41 Small-Cap Core Funds Average: Derived from data provided by Lipper Inc. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Chairmans Letter Dear Shareholder, The Vanguard Tax-Managed Funds produced strong returns for the six months ended June 30, an upbeat counterpoint to the sobering headlines and grim commentary that seemed to pervade the financial markets. Of the funds discussed in this report, Vanguard Tax-Managed Small-Cap Fund produced the highest six-month return. Vanguard Tax-Managed Balanced Fund, which is split about evenly between U.S. stocks and municipal bonds, produced the lowest. (Vanguard Tax-Managed International Fund is covered in a separate report.) I want to note two important changes weve made that will benefit shareholders in the Tax-Managed Funds. First, Vanguard has replaced each funds Investor Shares with lower-cost Admiral Shares. In addition, for the four funds in this report, we have eliminated the 1% fee for redemptions of shares held for less than five years. Both changes are part of our ongoing efforts to reduce the cost and complexity of investing for Vanguard clients. For stock markets, a ragged six-month gain Global stock markets climbed unsteadily as investor attitudes swung from optimism about the strength of corporate earnings to fears that the slow, grinding recovery was losing momentum. Stock prices 2 rallied through the first four months of 2011, pulled back as economic news turned gloomier, then bounced up again at the end of the period. The broad U.S. stock market returned about 6% for the six months. International stock markets finished a few steps behind, restrained by sovereign-debt dramas in Europe and the economic aftershocks of the Japanese natural and nuclear disaster. Gains were modest in emerging markets, too, as big economies such as China and Brazil grappled with inflationary pressures. Low yields, solid returns in the bond market Bonds delivered solid six-month returns even as interest rates hovered near generational lows. Bond prices rallied in the spring as economic anxiety prompted a search for safer havens in fixed income. The broad taxable bond market returned almost 3%. The municipal market performed even better. The yields on money market instruments remained nearly invisible, consistent with the Federal Reserve Boards target for short-term interest rates, which since December 2008 has been anchored between 0% and 0.25%. The Tax-Managed Funds captured the markets strong returns The returns of the Vanguard Tax-
